DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 22 recites the limitation "the plurality of inductive sense circuits in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 12-13, 16-18, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miyamoto US 20130241300 A1.

Regarding claim 1, Miyamoto teaches an apparatus  (fig. 3, foreign matter detecting apparatus 31, par. [0092]), for detecting a presence of an object  (fig. 3, foreign matter, par. [0092]), located in a charging region of a wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]), par. [0048]), having an operating frequency (fig. 6, frequency f1, par. [0112], [0152]), the apparatus comprising: an inductive sense circuit (fig. 3, foreign matter detector circuit 32, par. [0092]), having a sense coil (fig. 6, detector coil L3, par. [0110], [0112]), configured to inductively sense the presence of the object (foreign matter), based on an electrical characteristic  (fig. 6, Q factor, par.[0113]-[0115]) of the sense coil that changes when the object is within a sufficient distance (determine that foreign metal is present near the detector coil in the case where the measured Q factor is less than the threshold value, par. [0116]), from the sense coil (L3), wherein a coupling between the wireless power transmitter (fig. 3, transmitter 10, par. [0080]), and the sense coil produces noise that interferes with a detection sensitivity of the sense coil (fig. 28-30, par. [0071]-[0072], [0301]-[0305]); and a processor (fig. 3, controller circuit 16, par. [0092]), configured to: apply a sense signal (fig. 3, AC signal whose frequency f3, par. [0112], [0155]), to the inductive sense circuit (fig. 3, foreign matter detecting apparatus 32, par. [0112]), to inductively sense the presence of the object (fig. 3, foreign matter, par. [0092], [0298]), and adjust at least one of a waveform of the sense signal (fig. 28-30, [0301]-[0305]) and the operating frequency (first resonant frequency, f1, par. [0089]) of the wireless power transmitter (12), to avoid the produced noise (par. [0068]-[0070]).  

Regarding claim 7, Miyamoto teaches wherein the electrical characteristic  (fig. 6, Q factor, par.[0113]-[0115]) comprises one or more of a current, a voltage, a complex current, a complex voltage, an equivalent resistance, (par. [0110]) and an equivalent inductance, an equivalent impedance (par. [0114]), and a phase when the waveform (alternating current (AC)) of the sense signal (par. [0325]), is a sinusoidal waveform with a defined frequency (fig. 3, AC signal whose frequency f3, par. [0112], [0155]).

Regarding claim 12, Miyamoto teaches wherein the inductive sense circuit (fig. 3, foreign matter detecting apparatus 31, par. [0237]), comprises a plurality of inductive sense circuits (fig. 3, foreign matter detector circuit 32, par. [0108]), each including a sense coil (fig. 16, elm. L3, par. [0237]).  

Regarding claim 13, Miyamoto teaches wherein the processor (fig. 3, controller circuit 16, par. [0092]), is further configured to multiplex measurements (one or multiple foreign matter detecting apparatus are able to switch among multiply disposed detector coils, par. [00237]), of the electrical characteristic of the plurality of respective sense coils (fig. 16, elm. L3, par. [0237]), to detect a change in the par. [0244]-[0247]). 

Regarding claim 16, Miyamoto teaches wherein the inductive sense circuit (fig. 3, foreign matter detecting apparatus 31, par. [0092]), and the processor (fig. 3, controller circuit 16, par. [0091]), are positioned within the wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]).  

Regarding claim 17, Miyamoto teaches wherein the processor (fig. 3, controller circuit 16, par. [0091]), is further configured to control the operating frequency of the wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]).  

Regarding claim 18, Miyamoto teaches wherein the inductive sense circuit (fig. 3, foreign matter detecting apparatus 31, par. [0092]), is configured as a resonant circuit (LC resonator, par. [0111]) having a resonant frequency substantially at the frequency of the sense signal applied to the inductive sense circuit (fig. 3, foreign matter detecting apparatus 31, par. [0092]).  

Regarding claim 20, Miyamoto teaches a method for detecting (fig. 3, foreign matter detecting apparatus 31, par. [0092]), a presence of an object (fig. 3, foreign matter, par. [0092]), located in a charging region of a wireless power transmitter (fig. 3, power transmitting apparatus 11, par. [0083]), par. [0048]), having an operating frequency (fig. 6, frequency f1, par. [0112], [0152]), comprising: inductively sensing (fig. 3, foreign matter detector circuit 32, par. [0092]), via an inductive sense circuit (fig. 3, foreign matter detector circuit 32, par. [0108]), having a sense coil (fig. 3, detector coil L3, par. [0110], [0112]), the presence of the object (foreign matter) based on an electrical characteristic (fig. 6, Q factor, par.[0113]-[0115]) of a sense coil (L3) that changes when the object -43-WTCY.316C2 / W-151112C2PATENT is within a sufficient distance (determine that foreign metal is present near the detector coil in the case where the measured Q factor is less than the threshold value, par. [0116]), from the sense coil (L3), wherein a coupling between the wireless power transmitter (11) and the sense coil produces a noise that interferes with a detection sensitivity of the sense coil (fig. 28-30, par. [0071]-[0072], [0301]-[0305]); applying a sense signal (fig. 3, AC signal whose frequency f3, par. [0112], [0155]), to the inductive sense circuit (fig. 3, foreign matter detecting apparatus 32, par. [0112]), to inductively sense the presence of the object (fig. 3, foreign matter, par. [0092], [0298]); and adjusting at least one of a waveform of the sense signal (fig. 28-30, [0301]-[0305]) and the operating frequency (first resonant frequency, f1, par. [0089]) of the wireless power transmitter to avoid the produced noise (par. [0068]-[0070]).  

Regarding claim 24, Miyamoto teaches wherein the electrical characteristic  (fig. 6, Q factor, par.[0113]-[0115]) comprises one or more of a current, a voltage (par. [0110]), a complex current, a complex voltage, an equivalent resistance, and an equivalent inductance, an equivalent impedance (par. [0114]), and a phase (par. [0325]) when the waveform of the sense signal is a sinusoidal waveform (alternating current (AC)) with a defined frequency (fig. 3, AC signal whose frequency f3, par. [0112], [0155]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim 1 above, and further in view of Murakami et al. US 2014/0159503 A1.

Regarding claim 2, Miyamoto teaches wherein the processor (fig. 3, controller circuit 16, par. [0092]) is further configured to: measure the electrical characteristic (fig. 6, Q factor, par. [0113]-[0115]) based on measuring at least one of a voltage and a current signal at a measurement location of the inductive sense circuit (fig. 3, foreign matter detecting apparatus 32, par. [0113]); and
Miyamoto does not teach filter the at least one of a voltage and current signal to suppress the noise.  
Murakami teaches filter (fig. 2, elm. 31A, 31B, par. [0061]), the at least one of a voltage and current signal to suppress the noise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide filter circuits, as taught in Murakami in 

Regarding claim 3, Miyamoto teaches wherein the processor (fig. 3, controller circuit 16, par. [0092]), is further configured to: detect a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]); and determine the presence of the object based on the detected change in the measured electrical characteristic (par. [0063]).  

Regarding claim 4, Miyamoto teaches wherein the processor (fig. 3, controller circuit 16, par. [0092]), is further configured to adjust the frequency of the sense signal in a manner such that the noise remains outside of sensitive frequency ranges (par. [0068]-[0070]), of the sense coil (fig. 6, detector coil L3, par. [0110], [0112]), as set by the filtering of the at least one of a voltage and current signal.  

Regarding claim 5, Miyamoto teaches wherein the wireless power transmitter (fig. 3, controller circuit 16, par. [0092]), is configured to reduce at least one of the noise (par. [0131]) and a modulation of the electrical characteristic (par. [0087], [0156]) as measured at the measurement location of the inductive sense circuit (fig. 3, controller circuit 31, par. [0092]).  

Regarding claim 6, Miyamoto teaches wherein the inductive sense circuit (fig. 2, foreign matter detecting apparatus 31, par. [0108]), is further configured to attenuate par. [0131]-[0132]) as measured at the measurement location using at least one of a capacitive (fig. 1, C3, par. [0108]) and inductive element (fig. 1, L3, par. [0108]).  

Regarding claim 8, Miyamoto does not teach wherein the processor is further configured to adjust a frequency of the sense signal to improve a detection sensitivity of the sense coil.  
Murakami teaches wherein the processor (fig. 2, main control section 34, par. [0076]) is further configured to adjust a frequency (par. [0076]) of the sense signal to improve a detection sensitivity of the sense coil (fig. 2, elm. 28, par. [0082]).
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 10, Miyamoto does not teach wherein the noise includes one or more of a fundamental frequency component, a harmonic frequency component, a switching noise component, and a broadband noise component.  
Murakami teaches wherein the noise includes one or more of a fundamental frequency component (par. [0061]), a harmonic frequency component, a switching noise component, and a broadband noise component. 
The references are combined for the same reason already applied in the rejection of claim 2.

-Regarding claim 15, Miyamoto does not teach the operating frequency of the wireless power transmitter is below 150 kHz and a frequency spectrum of the sense signal is essentially above 1 MHz.
Murakami teaches the operating frequency of the wireless power transmitter is below 150 kHz (fig.1, power transmission coil 15 has the resonant frequency of 127.0 kHz, par. [0088]), and a frequency spectrum of the sense signal is essentially above 1 MHz (fig.1, Q-value measurement coil 28 has the resonant frequency of 1 MHz, par. [0093]).

The references are combined for the same reason already applied in the rejection of claim 2.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to method claim 20 above, and further in view of Murakami et al. US 2014/0159503 A1.

Regarding claim 21, Miyamoto teaches further comprising: measuring the electrical characteristic (fig. 6, Q factor, par. [0113]-[0115]) based on measuring at least one of a voltage and a current signal at a measurement location of the inductive sense circuit (fig. 3, foreign matter detecting apparatus 31, par. [0092]). 
Miyamoto does not teach filter the at least one of a voltage and current signal to suppress the noise.  
fig. 2, elm. 31A, 31B, par. [0061]), the at least one of a voltage and current signal to suppress the noise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide filter circuits, as taught in Murakami in modifying the apparatus of Miyamoto. The motivation would be to removes any unwanted noise.

Regarding claim 22, Miyamoto does not teach wherein filtering comprises filtering the at least one of the voltage and current signal as measured at the measurement port. 
Miyamoto teaches the plurality of inductive sense circuits (fig. 3, foreign matter detector circuit 32, par. [0237]), to suppress the disturbance signal produced by coupling between the wireless power transmitter (fig. 3, transmitter 12, par. [0092]), and each of the respective sense coils (fig. 16, elm. L3, par. [0237]).
Murakami teach wherein filtering comprises filtering the at least one of the voltage (fig. 2, elm. V1, V2, par. [0061]) and current signal as measured at the measurement port (fig. 2, elm. 31A, 31B, par. [0061]).

The references are combined for the same reason already applied in the rejection of claim 21.

Regarding claim 23, Miyamoto teaches further comprising: detecting a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]); and determining the presence of the object based on the detected change in the measured electrical characteristic (par. [0063]).  

Claims 26, 37, 28, 30-31 and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to method claim 20 above, and further in view of Abe US 2013/0099592 A1.

Regarding claim 26, Miyamoto does not teach wherein applying a sense signal to the inductive sense circuit comprises applying a sense signal to each of a plurality of inductive sense circuits.  
Abe teaches wherein applying a sense signal (fig. 6, oscillation signal Vo, par. [0175]), to the inductive sense circuit (fig. 15, detection device 7b, par. [0181]), comprises applying a sense signal to each of a plurality of inductive sense circuits (7b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of metal detection antenna coils are formed by a plurality of small-area antenna coils, as taught in Abe in modifying the apparatus of Miyamoto. The motivation would be an increase of the resolution and allows for detection of a smaller metal piece, the detection area can easily be expanded, and application to a wide setting surface is possible.

Regarding claim 37, Miyamoto does not teach wherein the noise includes one or more of a fundamental frequency component, a harmonic frequency component, a switching noise component, and a broadband noise component.  
(par. [0061]), a harmonic frequency component, a switching noise component, and a broadband noise component. 

The references are combined for the same reason already applied in the rejection of claim 2.

See the rejection of method claim 26 as set forth above when considering the rejection of claims 28, 30, 31 and 35. The references are combined for the same reasons already applied in the rejection of claim 26. 

Regarding claim 28, Miyamoto teaches wherein avoiding the produced noise comprises reducing at least one of a noise component (par. [0131]) and a modulation of the electrical characteristic (par. [0087]) as measured at a measurement location of each of the plurality of inductive sense circuits (fig. 3, controller circuit 31, par. [0237]) using filtering in the wireless power transmitter (fig. 3, controller circuit 16, par. [0092]).

Regarding claim 30, Miyamoto teaches wherein detecting a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]) comprises detecting a change in the measured electrical characteristic (fig. 1, changing the Q factor of the coil, par. [0063]) of each of the plurality of sense coils (fig. 16, L3, par. [0245]-[0248]).  

Regarding claim 31, Miyamoto teaches further comprising determining the presence of the object based on the detected change in the measured electrical characteristic of at least one of the plurality of sense coils (par. [0271]).  

Regarding claim 35, Miyamoto teaches wherein each of the plurality of inductive sense circuits (fig. 2, foreign matter detecting apparatus 31, par. [0237]), is configured to attenuate one or more of the components of the noise (par. [0131]-[0132]) as measured at the respective measurement location using at least one of a capacitive (fig. 1, C3, par. [0108]) and inductive element (fig. 1, L3, par. [0108]).  

Allowable Subject Matter
Claims 9, 11, 14, 19, 25, 27, 29, 32-34, 36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866